Name: Commission Regulation (EEC) No 207/83 of 27 January 1983 amending Regulation (EEC) No 2991/82 with regard to the maximum period for the packaging of butter for direct consumption in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 26/20 Official Journal of the European Communities 28 . 1 . 83 COMMISSION REGULATION (EEC) No 207/83 of 27 January 1983 amending Regulation (EEC) No 2991/82 with regard to the maximum period for the packaging of butter for direct consumption in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 183/82 (2), and in particular Article 6 (7) and Article 1 2 (3) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for inter ­ vention on the market in butter and cream (3), as last amended by the Act of Accession of Greece (4), and in particular Article 7a thereof, Whereas Article 5 (3) of Commission Regulation (EEC) No 2991 /82 of 9 November 1982 on the temporary marketing during the 1982/83 milk year of reduced price butter for direct consumption in the Commu ­ nity (5), as last amended by Regulation (EEC) No 3480/82 (6), provides that butter must be put up in packs within not more than 45 days from either the day of taking delivery in the case of butter in public storage or the day of acknowledgement of receipt of a request for release from store in the case of butter in private storage ; whereas application of this rule has shown that the operation cannot be completed in certain cases within the period laid down ; whereas it is necessary to provide for a longer period if the quan ­ tities of butter involved are to be disposed of ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 5(3) of Regulation (EEC) No 2991 /82, '45 days' is hereby replaced by '60 days'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 10 November 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 January 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 140, 20 . 5 . 1982, p. 1 . (3) OJ No L 169, 18 . 7 . 1968 , p. 1 . (4) OJ No L 291 , 19 . 11 . 1979, p. 17 . 0 OJ No L 314, 10 . 11 . 1982, p. 27. (6) OJ No L 365, 24 . 12 . 1982, p. 47.